DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “at least one rotatable housing element of the end portion of the stator unit” of claim 1 must be shown or the feature(s) canceled from the claim(s).  (While Figures 1-3 of the drawings filed on 4/8/2019 show the rotor (23) having at least one rotatable housing element (9), Figures 1-3 of the drawings filed on 4/8/2019 don’t show at least one rotatable housing element of the end portion of the stator unit (2)).  No new matter should be entered.  The “machine tool” of claim 10 must be shown or the feature(s) canceled from the claim(s).  (While Figures 1-3 of the drawings filed on 4/8/2019 show the “motor spindle (1),” they do not show the “machine tool” that is set forth in claim 10 as having the “motor spindle”).  No new matter should be entered.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“at least one machining element that is rotatable about a machining axis and is driven by the rotor unit” in claim 5 (noting that the term “machining” is a verb, such that the claim recites at least one element for performing the function of machining);
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
Claim 10 is objected to because of the following informalities:  Lines 1-2 of the claim should be amended as follows:  “A machine tool comprising:  the motor spindle according to claim 1.”  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Lines 11-15 of claim 1 state, “wherein the stator unit comprises at least one motor having a second electromagnetic drive system including a stator and a rotatable rotor, wherein the rotor has at least one rotatable housing element of the end portion of the stator unit.”  This limitation fails to comply with the written description requirement.  
First, it is noted that by setting forth that “the rotor has at least one rotatable housing element of the end portion of the stator unit,” Applicant claimed the rotatable housing element (9) as being an element of both the rotor (23) and an element of the end portion of the stator unit.  Next, it is noted that the rotor (23) is a rotatable element and the stator unit by all indications is formed as a non-rotatable element.  Therefore, it would not appear possible for the rotatable housing element (9) to be a part of both a rotatable element and a non-rotatable element.  
Upon review of the specification, it can be seen that Applicant recites the same language of claim 1 (the rotor has at least one rotatable housing element of the end portion of the stator unit) in paragraph [0011].  Applicant also though, recites the rotatable housing element (9) being of the rotor (23) in each of paragraphs [0052], [0054], and [0056].  That is to say that the specification is inconsistent.  On one hand the specification is disclosing the rotatable housing element (9) as being an element of both the rotor (23) and the end portion of the stator unit in paragraph [0011], but also appears to disclose the rotatable housing element (9) as being an element of only said rotor (23) in each of paragraphs [0052], [0054], and [0056].  

Due to the lack of consistency, neither the drawings nor the specification demonstrate that the Applicant has made an invention that achieves the claimed functions because the invention is not described with sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Lines 1-2 of claim 1
Lines 13-16 of claim 1 state, “wherein the rotor has at least one rotatable housing element of the end portion of the stator unit, which housing element can be driven by the stator.”  This limitation is viewed to be vague and indefinite, because it is unclear as to how the “rotor has at least one rotatable housing element” but at the same time the “at least one rotatable housing element” is “of the end portion of the stator unit.”  That is to say that Applicant is seemingly setting forth the “at least one rotatable housing element” as an element of both the “rotor” and the “stator unit.”  Noting this, and the fact that by definition that a stator is stationary, how is that “at least one rotatable housing element” is “of the stator unit?”  Unlike a stator, is Applicant’s “stator unit” not stationary, for example?  Next, it is noted that the “rotor” is set forth as being a part of the “second electromagnetic drive system.”  In the event that the “stator unit” is an element of the “first electromagnetic drive system” (it is unclear if this is the case or not based on the language used in claim 1, lines 1-2), Applicant is seemingly setting forth that the “rotor” of the “second electromagnetic drive system” and the “stator unit” of the “first electromagnetic drive system” each include in some manner the “at least one rotatable housing element?”  Thus, do the first and second electromagnetic drives systems share a common element in the form of the “at least one rotatable housing element?”   
Lines 13-16 of claim 1 state, “wherein the rotor has at least one rotatable housing element of the end portion of the stator unit, which housing element can be driven by the stator.”  This limitation is viewed to be vague and indefinite, because it is unclear as to which particular housing element of the “at least one rotatable housing element” that “which housing element” is intended to reference.  In order to overcome this particular rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, Examiner suggests the following amendment:  “and the at least one rotatable
Lines 1-2 of claim 2, line 2 of claim 3, lines 1-2 of claim 4, lines 1-2 of claim 7, and lines 1-2 of claim 11 each recite therein, “the rotatable housing element.”  Each recitation of this limitation is viewed to be vague and indefinite, because it is unclear as to which particular housing element of the “at least one rotatable housing element” of claim 1, lines 13-14 that “the rotatable housing element” is intended to reference.  In order to overcome this particular rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, Examiner suggests the following amendment for each of claims 2, 3, 4, 7, and 11:  “the at least one rotatable housing element.”
Lines 2-3 of claim 2 state, “at least one rotatable front face of the end portion” and similarly lines 2-3 of claim 4, lines 2-3 of claim 7, and lines 2-3 of claim 11 each recite therein, “the rotatable front face of the end portion.”  Each limitation is viewed to be vague and indefinite, because there is no axis or frame of reference for determining what is meant by “front face” with respect to “the end portion.”  
Line 2-3 of claim 4 and lines 2-3 of claim 7 each recite therein “the rotatable front face of the end portion” in lines 2-3.  In each instance there is insufficient antecedent basis for this limitation in the claim.  Note that claim 1, from which claims 4 and 7 each directly depend, does not set forth the end portion as comprising, for example, a rotatable front face.  It is also noted that claim 11, which depends directly on claim 7, sets forth “the rotatable front face of the end portion” in lines 2-3 thereof.  
Claim 6 recites the limitation “the rotational angle position” in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.  
Lines 3-4 of claim 6 state, “the housing element.”  This limitation is viewed to be vague and indefinite, because it is unclear as to which particular housing element of the “at least one at least one rotatable housing element.”
Lines 4-5 of claim 7 state, “an end face of an end region of the rotor unit.”  This limitation is viewed to be vague and indefinite, as it is unclear as to how an “end region of the rotor unit” has an “end face” when said “end region” is an area of the “rotor unit.”  Is the “end region” not in fact an area and rather a specific part/element of the “rotor unit?”
Lines 4-5 of claim 7, line 3 of claim 9, and line 4 of claim 11 each recite therein, “the bearing unit.”  Each recitation of this limitation is viewed to be vague and indefinite, because it is unclear as to which particular bearing unit of the “at least one bearing unit” of claim 1, line 5 that “the bearing unit” is intended to reference.  In order to overcome this particular rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, Examiner suggests the following amendment for each of claims 7, 9, and 11:  “the at least one bearing unit.”
Claim 8 recites the limitation “the front face of the end portion” in line 4.  There is insufficient antecedent basis for this limitation in the claim. 
Line 4 of claim 8 states, “the front face of the end portion.”  This limitation is viewed to be vague and indefinite, because there is no axis or frame of reference for determining what is meant by “front face” with respect to “the end portion.”  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claims 1-4 and 7-11, as best understood in view of the rejections thereof under 35 U.S.C. 112, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Walz (Germany Publication No. DE 10348801 B3).  
Please note that an EPO Machine Translation of Walz is relied upon in the below section.
Claim 1:  Figure 1 of Walz shows a motor spindle having a first electromagnetic drive system, the first electromagnetic drive system comprising a stator unit and a rotor unit.  With regards to the rotor unit, it is rotatable about a rotation axis, and comprises a rotor (11), a rotor shaft (9), and a tool receiver (8).  Please note that the tool receiver (8) is shown in Figure 1 as receiving within its inner periphery the shank end of a machining tool.  Said tool receiver (8) is also shown as holding the shank end of the machining tool via bearings.  As to the stator unit, it comprises a stator (12), a first stator housing, and a second stator housing.  The first stator housing and the second stator housings can be seen on the next page in annotated Figure 1.  The machining tool and at least one bearing unit for rotatably supporting the rotor unit within the stator unit are also shown in annotated Figure 1.

    PNG
    media_image1.png
    793
    906
    media_image1.png
    Greyscale

	Referring back to the tool receiver (8), it is arranged in an end region of the rotor unit.  From the perspective of Figure 1, the end region of the rotor unit is the area of the motor spindle disposed below the lower constriction (27) of the rotor unit’s rotor shaft (9).  With respect to the stator unit, the second stator housing thereof comprises an end portion that is arranged at least in the end region of the rotor unit.  Said end portion and said end region can both be seen above in annotated Figure 1.  Furthermore, said end portion “is arranged at least in the end region of the rotor unit” because it is disposed, for example, in the area of the motor spindle that is disposed below the lower constriction (27) of the rotor unit’s rotor shaft (9).  It is reiterated that the area of 
	The stator unit of Walz further comprises a motor (3) having a second electromagnetic drive system including a stator (5) and a rotatable rotor (6, 22, 26).  Said rotor (6, 22, 26) in turn comprises a rotatable housing element (22), which can be seen in Figure 1.  During operation of the motor spindle, the rotatable housing element (22) can be driven by the stator (5).  Lastly, the rotatable housing element (22) that the rotor (6, 22, 26) of Walz “has” is “of the end portion of the stator unit.”  This is because like Applicant’s rotatable housing element (which is assigned reference character 9 in Figures 2-3 of Applicant’s drawings), the rotatable housing element (22) of Walz is connected to the associated stator unit via intermediate structure.  More specifically, in Walz, the rotatable housing element (22) is shown within Figure 1 as being connected to the stator unit’s second stator housing, and it is said second stator housing to which the end portion is fixed.  (In Applicant’s drawings, rotatable housing element 9 is shown as being connected to the stator housing 8 via intermediate structure.  The end portion that stator housing 8 comprises though is either not shown by Applicant or is not designated by a reference character).  

Claim 2:  As can be seen in Figure 1 of Walz, the rotatable housing element (22) comprises a rotatable front face (25) of the end portion.  

Claim 3:  As can be seen in Figure 1 of Walz, the rotor (6, 22, 26) and the rotor’s (6, 22, 26) rotatable housing element (22) are arranged concentrically with the rotation axis of the rotor unit.  

Claim 4:  The rotatable front face (25) of the end portion is realized as a tool holder for holding the machining tool.  This is because the rotatable front face (25) holds a cutting tool holder (15) of the 

Claims 7 and 11:  As can be seen in version 2 of annotated Figure 1 (next page), in the direction of the rotation axis, the rotatable housing element (22) is arranged between an end face of the end region of the rotor unit and the at least one bearing unit.  Moreover, in the direction of the rotation axis, the rotatable housing element (22) is arranged between an end face of the tool receiver (8) and the at least one bearing unit.  Thus, claims 7 and 11 are satisfied.  Note that the end face of the end region of the rotor unit and the end face of the tool receiver (8) are one and the same.  This is because the tool receiver (8) is part of the rotor unit.  (In the rejection of claim 1 it was explained that the rotor unit comprises the rotor (11), the rotor shaft (9), and the tool receiver (8)).  Therefore, in the direction of the rotation axis from the perspective of Figure 1 of Walz, the lower most surface of the rotor unit is the end face of its tool receiver (8).  

    PNG
    media_image2.png
    1027
    983
    media_image2.png
    Greyscale

Claim 8:  As was stated within the rejection of claim 1, the second electromagnetic drive system includes the stator (5) and the rotatable rotor (6, 22, 26).  Said rotor (6, 22, 26) in turn comprises the rotatable housing element (22), which can be seen in Figure 1.  Due to the rotor (6, 22, 26) being an element of the second electromagnetic drive system, the rotatable housing element (22) of said rotor (6, 22, 26) is also an element of said second electromagnetic drive system.  Noting 

    PNG
    media_image3.png
    993
    963
    media_image3.png
    Greyscale

Since the rotatable housing element (22) is arranged “at least partly” between the front face of the end portion and a connection flange, the second electromagnetic drive system (of which the rotatable housing element (22) is an element) is arranged “at least partly” between the front face of the end portion and a connection flange.  
Claim 9:  As was stated within the rejection of claim 1, the first electromagnetic drive system comprises the stator unit and the rotor unit.  Regarding the stator unit, it comprises the stator (12), the first stator housing, and the second stator housing.  Due to the stator unit being an element of the first electromagnetic drive system, the stator (12) of said stator unit is also an element of said first electromagnetic drive system.  Noting this, as can be seen on the following page in version 4 of annotated Figure 1, the stator (12) is arranged in a radial direction with respect to the rotation axis between the at least one bearing unit and an outside face of the at least one bearing device for supporting the rotor unit in the stator unit.  Please note that the at least one bearing device supports the proximal end of the rotor unit’s rotor shaft (9) via the at least one bearing unit.  Since the stator (12) is arranged in the radial direction between the at least one bearing device and the at least one bearing unit, the first electromagnetic drive system (of which the stator (12) is an element) is arranged between the at least one bearing device and the at least one bearing unit.  

    PNG
    media_image4.png
    910
    889
    media_image4.png
    Greyscale

Claim 10:  Per Walz, the motor spindle/spindle arrangement is suitable tools for internal or external machining [EPO machine translation, paragraph 0028].  Both a suitable tool for internal machining and a suitable tool for external machining constitute a machine tool having the motor spindle/spindle arrangement according to claim 1.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5, as best understood in view of the rejections thereof under 35 U.S.C. 112, is rejected under 35 U.S.C. 103 as being unpatentable over Walz (Germany Publication No. DE 10348801 B3) in view of Murai (U.S. Patent No. 7,048,479 B2).  
Claim 5:  Note that line 2 of claim 5 sets forth, “at least one machining element.”  This claim limitation uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function of machining and the generic placeholder is not preceded by a structural modifier.  As a result, the at least one machining element is presumed to invoke 35 U.S.C. 112(f) or for pre-AIA  35 U.S.C., sixth paragraph, and is interpreted as comprising the following per paragraph [0051] of the specification, as well as equivalents thereto.  (The bolded portion(s) of paragraph [0051] correspond to the structure of the “changing device”).  
[0051] Additionally provided is an advantageous motor bearing 27, in particular, a cross roller bearing 27, for supporting the rotor 23, which is rotatable about the rotation axis 15 in the stator 18, and at least one sensor 29, or rotary transducer/encoder. The angular position, or position of the rotor 23 in relation to the stator 18, can thus be sensed and, for example, by means of a control/monitoring unit, not represented, the thus advantageously known position/angular position of the rotor 23, or of the rotatable housing element 9, can be used to determine and set/define the position of a machining tool 30 having a tool element 31, such as a drill bit, milling cutter or the like.

	With respect to Walz, it can be seen in Figure 1 that the machining tool includes a cutting tool holder (15) and at least one cutting tool (30).  Per Walz, the machining tool is a drilling tool.  
Alternatively, the machining element (15+30) of Walz constitutes an equivalent of the “machining element” of dependent claim 10.  This will now be explained.  
First, the machining element (15+30) carries out the function specified in dependent claim 10, said function being machining.  Per Walz, the machining tool is a drilling tool.  (Please note that the machining tool is referred to as a rotating tool, in particular a drilling tool in paragraph [0001] of the EPO Machine Translation).  Note that machining/drilling of a workpiece is carried out by engaging a cutting edge of the at least one cutting tool (30) of the machining element (15+30) with said workpiece.  Further, the machining element (15+30) of Walz isn’t excluded by any explicit definition provided in Applicant’s specification.  Lastly, said machining element (15+30) performs the identical function specified in the claim (the identical function being machining), and produces substantially the same results as the corresponding “machining element (31)” of Applicant.  
Also, the machining element (15+30) of Walz is rotatable about a machining axis, and said machining element (15+30) is driven about the machining axis by the rotor unit.  Walz though, does not disclose the machining axis being “arranged at an acute angle or at right 
	Figure 1 of Murai though, shows a machining system having a spindle/rotor unit (8) to which a machining tool (7) is attached.  Figure 1 further shows the machining system as comprising a tool storage unit (9) and a tool changer (10), wherein the tool changer (10) provides for exchanging the machining tool (7) loaded in the spindle/rotor unit (8) for another machining tool (7, 7') that is stored in the tool storage unit (9).  Figures 2 and 3 show an example of a machining tool (7') that can be stored in the tool storage unit (9) and loaded into the spindle/rotor unit (8) by the tool changer (10).  As can best be seen in Figure 3 of Murai, the machining tool (7') attached thereto has a machining element (12) that is embodied as a drill bit [column 6, lines 23-24].  During machining, said machining element (12) is set in rotation about a machining axis (β), said machining axis (β) being arranged at an acute angle (Ɵ) to a rotation axis (α).  Please note that the rotation axis (α) corresponds to the axis about which the spindle/rotor unit (8) rotates.  Please note that it is by way of a transmission system of the machining tool (7') that the machining element (12) of said machining tool (7') is driven by the spindle/rotor unit (8).  
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the motor spindle of Walz with the tool storage unit (9), the tool changer (10), and the machining tools (7, 7') of Murai, including the machining tool (7') of Figure 3 of Murai, so as to expand the capabilities of the motor spindle of Walz by enabling said motor spindle to machine a given workpiece with any of a number of machining tools, including but not limited to, for example, the machining tool of Walz and the machining tool (7') of Figure 3 of Murai.  In making this modification it is noted that when the .  

Claim 6, as best understood in view of the rejections thereof under 35 U.S.C. 112, is rejected under 35 U.S.C. 103 as being unpatentable over Walz (Germany Publication No. DE 10348801 B3) in view of Murota et al. (U.S. PG Publication No. 2005/0238447 A1).
Claim 6:  Walz does not provide disclosure on the motor spindle “further comprising at least one position sensor for sensing the rotational angle position of the rotor and/or of the housing element.”  
Murota et al.; however, shows a magnetic sensor (5b) for detecting the rotational angle and rotational velocity of a spindle motor (5a) [paragraph 0042].  Since the magnetic sensor (5b) detects rotational angle, said magnetic sensor (5b) is a position sensor.  Per Murota et al., a spindle (2b) and the spindle motor (5a) are joined together by a coupling means (2c) (please see Figure 1) at a predetermined speed ratio, for example, 1 to 1.  Positions in the rotational direction of the spindle (2b) are detected by the magnetic sensor (5b) mounted on the spindle motor (5a).  With this setup, the spindle (2b) can move rotationally move to any angle and stop according to a command from a measurement cycle program (6b) stored in a nonvolatile memory (6a) in a numerical controller (6) [paragraph 0055].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the rotor (6, 22, 26) of the motor spindle of Walz with the magnetic sensor (5b) and the numerical controller (6) of Murota et al., so 
In making this modification, the motor spindle comprises a position sensor in the form of the magnetic sensor (5b), and said magnetic sensor provides for sensing the rotational angle position of the rotor (6, 22, 26).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Vitale whose telephone number is (571)270-5098.  The examiner can normally be reached on Monday - Friday 8:30 AM- 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 

/MICHAEL VITALE/Examiner, Art Unit 3722         


                                                                                                                                                                                               /ERICA E CADUGAN/Primary Examiner, Art Unit 3722